Exhibit 10.1
ORCHIDS PAPER PRODUCTS COMPANY
STOCK INCENTIVE PLAN
as amended by the stockholders on May 20, 2008

 



--------------------------------------------------------------------------------



 



ORCHIDS PAPER PRODUCTS COMPANY
STOCK INCENTIVE PLAN
TABLE OF CONTENTS

              PAGE  
1. Purpose of the Plan
    1  
 
       
2. Definitions
    1  
 
       
A. “Act”
    1  
B. “Award”
    1  
C. “Award Agreement”
    1  
D. “Board”
    1  
E. “Cash-Based Award”
    1  
F. “Change in Control”
    1  
G. “Code”
    2  
H. “Committee”
    2  
I.   “Company”
    2  
J.   “Fair Market Value”
    2  
K. “Incentive Stock Option”
    2  
L. “Non-qualified Stock Option”
    2  
M. “Option”
    2  
N. “Other Stock-Based Award”
    2  
O. “Parent”
    3  
P. “Participant”
    3  
Q. “Plan”
    3  
R. “Public Offering”
    3  
S. “Stock”
    3  
T. “Stock Appreciation Right”
    3  
U. “Subsidiary”
    3  
 
       
3. Stock Subject to the Plan
    3  
 
       
4. Administration
    4  
 
       
5. Committee
    4  
 
       
6. Options
    4  
 
       
A. Type of Option
    4  
C. Exercise — Elections and Restrictions
    5  
D. Option Terms
    5  
E. Successive Option Grants
    6  
F. Additional Incentive Stock Option Requirements
    6  
G. Deferral of Gain on a Non-qualified Stock Option
    6  
 
       
7. Stock Appreciation Rights
    6  
 
       
8. Other Stock-Based Awards and Cash-Based Awards
    7  
 
       
9. Performance-Based Awards
    7  
 
       
10. Nontransferability of Awards
    8  
 
       
11. Investment Purpose
    8    
A. Right of First Refusal
    8  
B. Take-Along Rights
    9  
C. Effect of Prohibited Transfer
    9  

 



--------------------------------------------------------------------------------



 



              PAGE  
D. Buy-Back Rights
    10  
E. Exceptions to Transfer Restrictions
    10  
F. Termination of Transfer Restrictions
    10  
 
       
12. Adjustments Upon Changes in Capitalization or Corporation Acquisitions
    10  
 
       
13. Amendment and Termination
    11  
 
       
14. Effectiveness of the Plan
    11  
 
       
15. Time of Granting of an Award
    11  
 
       
16. Term of Plan
    11  
 
       
17. No Right To Continued Employment
    11  
 
       
18. Choice of Law
    12  

 



--------------------------------------------------------------------------------



 



ORCHIDS PAPER PRODUCTS COMPANY
STOCK INCENTIVE PLAN
1. Purpose of the Plan.
     The purpose of the Plan is to provide the Company with a means to assist in
recruiting, retaining and rewarding certain employees, directors and consultants
and to motivate such individuals to exert their best efforts on behalf of the
Company by providing incentives through the granting of Awards. By granting
Awards to such individuals, the Company expects that the interests of the
recipients will be better aligned with those of the Company.
2. Definitions.
     Unless the context clearly indicates otherwise, the following capitalized
terms shall have the meanings set forth below:

  A.   “Act” means the Securities Exchange Act of 1934, as amended, or any
successor thereto.     B.   “Award” means a grant under the Plan of an Option,
Stock Appreciation Right, Cash-Based Award or Other Stock-Based Award.     C.  
“Award Agreement” means an agreement entered into between the Company and a
Participant setting forth the terms and provisions applicable to Awards granted
under the Plan.     D.   “Board” means the Board of Directors of the Company.  
  E.   “Cash-Based Award” means an Award described in Section 8 as a Cash-Based
Award.     F.   “Change in Control” means (i) the purchase or other acquisition
(other than from the Company) by any person, entity or group of persons, within
the meaning of Section 13(d) or 14(d) of the Act (excluding, for this purpose,
the Company or its subsidiaries or any employee benefit plan of the Company or
its subsidiaries), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Act) of 20% or more of either the then-outstanding shares
of common stock of the Company or the combined voting power of the Company’s
then-outstanding voting securities entitled to vote generally in the election of
directors; or (ii) individuals who, as of the date hereof, constitute the Board
(and, as of the date hereof, the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board, provided that any person who
becomes a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Act) shall be, for purposes of this section, considered as though such
person were a member of the Incumbent Board; or (iii) approval by the
stockholders of the Company of a reorganization, merger or consolidation, in
each case with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of, respectively, the common stock and
the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated corporation’s
then-outstanding voting securities, or of a liquidation or dissolution of the
Company or of the sale of all or substantially all of the assets of the Company.
    G.   “Code” means the Internal Revenue Code of 1986, as amended, or any
successor thereto.

 



--------------------------------------------------------------------------------



 



  H.   “Committee” means the committee described in Section 5.     I.  
“Company” means Orchids Paper Products Company, a Delaware corporation.     J.  
“Fair Market Value” means (i) if there should be a public market for the
relevant Stock on the determination date, the arithmetic mean between the high
and lows of prices of such Stock as reported on such date on the Composite Tape
of the principal national securities exchange or, if applicable, the NASDAQ
National Market on which such Stock is listed or admitted to trading, or, if
such Stock is not listed or admitted on any national securities exchange or the
NASDAQ National Market, the arithmetic mean of the per share closing bid price
and per share closing asked price on such date as quoted on the National
Association of Securities Dealers Automated Quotation System (or such market in
which such prices are regularly quoted) (“NASDAQ”), or if no sale of such shares
shall have been reported on the Composite Tape of any national securities
exchange or the NASDAQ National Market or quoted on the NASDAQ on such date,
then the immediately preceding date on which sales of such shares have been so
reported or quoted shall be used, and (ii) if there should not be a public
market for the Stock on such date, the value established by the Committee in
good faith.     K.   “Incentive Stock Option” means a stock option which is an
incentive stock option within the meaning of Code Section 422.     L.  
“Non-qualified Stock Option” means a stock option which is not an Incentive
Stock Option.     M.   “Option” means both an Incentive Stock Option and a
Non-Qualified Stock Option.     N.   “Other Stock-Based Award” means an Award
granted pursuant to Section 8 and described as an Other Stock-Based Award.    
O.   “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company if, at the time of the granting of
the Option, each of the corporations other than the Company owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other

 



--------------------------------------------------------------------------------



 



      corporations in such chain, or such other meaning as may be hereafter
ascribed to it in Code Section 424.     P.   “Participant” means an employee,
director or consultant of the Company who is selected by the Committee to
receive an Award.     Q.   “Plan” means the Orchids Paper Products Company 2002
Stock Incentive Plan.     R.   “Public Offering” means the creation of an active
trading market in Common Stock by the sale of Common Stock to the public
pursuant to a registration statement under the Securities Act of 1933.     S.  
“Stock” means the common stock of the Company.     T.   “Stock Appreciation
Right” means a stock appreciation right described in Section 7.     U.  
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if, at the time of granting an Award,
each of the corporations other than the last corporation in the unbroken chain
owns stock possessing 50% or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain, or such other
meaning as may be hereafter ascribed to it in Code Section 424.

3. Stock Subject to the Plan.
     Eight hundred ninety-seven thousand five hundred (897,500) shares of Stock
have been allocated to the Plan and will be reserved to satisfy Awards under the
Plan. The maximum number of shares of Stock subject to Awards which may be
granted during a calendar year to a Participant shall be
                    (      ). The Company may, in its discretion, use shares
held in the treasury in lieu of authorized but unissued shares. If any Award
shall expire or terminate for any reason, the shares subject to the Award shall
again be available for the purposes of the Plan. Any shares of Stock which are
used by a Participant as full or partial payment to the Company to satisfy a
purchase price related to an Award shall again be available for the purposes of
the Plan. To the extent any shares subject to an Award are not delivered to a
Participant because such shares are used to satisfy an applicable
tax-withholding obligation, such withheld shares shall again be available for
the purposes of the Plan.

 



--------------------------------------------------------------------------------



 



4. Administration.
     The Plan shall be administered by the Committee. Subject to the express
provisions of the Plan, the Committee shall have plenary authority, in its
discretion, to determine the individuals to whom, and the time or times at
which, Awards shall be granted and the number of shares, if applicable, to be
subject to each Award. In making such determinations, the Committee may take
into account the nature of services rendered by the respective individuals,
their present and potential contributions to the Company’s success and such
other factors as the Committee, in its discretion, shall deem relevant. Subject
to the express provisions of the Plan, the Committee shall also have plenary
discretionary authority to interpret the Plan, to prescribe, amend and rescind
rules and regulations relating to it, to determine the terms and provisions of
the respective Award Agreements (which need not be identical) and to make all
other determinations necessary or advisable for the administration of the Plan.
The Committee’s determinations on the matters referred to in this Section 4
shall be conclusive.
5. Committee.
     The Committee shall be comprised of directors on the compensation committee
of the Board of Directors of the Company (“Board of Directors”). A majority of
its members shall constitute quorum. All determinations of the Committee shall
be made by a majority of its members present at any meeting at which there is a
quorum. Any decision or determination reduced to writing and signed by all of
the members shall as effective as if it had been made by a majority vote at a
meeting duly called and held. The Committee may appoint a secretary, shall keep
minutes of its meetings and shall make such rules and regulations for the
conduct of its business as it shall deem advisable. The Committee may, to the
extent permitted by law, delegate its responsibilities and authority hereunder
to an officer of the Company.
     The Committee shall be appointed by the Board, which may from time to time
appoint members of the Committee in substitution for members previously
appointed and may fill vacancies, however caused, in the Committee.
6. Options.
     The Committee, in its discretion, may grant Options which are Incentive
Stock Options or Non-qualified Stock Options, as evidenced by the Award
Agreement, and shall be subject to the foregoing and the following terms and
conditions and to such other terms and conditions, not inconsistent therewith,
as the Committee shall determine:

  A.   Type of Option. Incentive Stock Options may be granted to any individual
classified by the Committee as an employee of the Company, a Parent or a
Subsidiary. A Non-Qualified Stock Option may be granted to any individual
selected by the Committee.     B.   Option Prices. The purchase price of the
Stock under each Incentive

 



--------------------------------------------------------------------------------



 



      Stock Option shall not be less than 100% of the Fair Market Value of the
Stock at the time of the granting of the Option; provided that, in the case of a
Participant who owns more than 10% of the total combined voting power of all
classes of stock of the Company, a Parent or a Subsidiary, the purchase price of
the Stock under each Incentive Stock Option shall not be less than 110% of the
Fair Market Value of the Stock on the date such Option is granted. The purchase
price of the Stock under each Non-qualified Stock Option shall be determined
from time to time by the Committee, which need not be uniform for all
Participants, and shall not be less than 100% of Fair Market Value.     C.  
Exercise — Elections and Restrictions. The purchase price for an Option is to be
paid in full upon the exercise of the Option, either (i) in cash, (ii) in the
discretion of the Committee, by the tender to the Company (either actual or by
attestation) of shares of Stock already owned by the Participant for a period of
at least six months as of the date of tender and registered in his or her name,
having a Fair Market Value equal to the cash exercise price of the Option being
exercised, or (iii) in the discretion of the Committee, by any combination of
the payment methods specified in clauses (i) and (ii) hereof; provided that, no
shares of Stock may be tendered in exercise of an Incentive Stock Option if such
shares were acquired by the Participant through the exercise of an Incentive
Stock Option unless (a) such shares have been held by the Participant for at
least one year and (b) at least two years have elapsed since such prior
Incentive Stock Option was granted; and provided further that, unless otherwise
specifically provided in an Award Agreement, until such time as a Public
Offering shall occur, the only method of payment of the purchase price for an
Option shall be cash. The Committee may provide in an Award Agreement that
payment in full of the option price need not accompany the written notice of
exercise provided that the notice of exercise directs that the certificate or
certificates for the shares of Stock for which the Option is exercised be
delivered to a licensed broker acceptable to the Company as the agent for the
individual exercising the Option and, at the time such certificate or
certificates are delivered, the broker tenders to the Company cash (or cash
equivalents acceptable to the Company) equal to the option price for the shares
of Stock purchased pursuant to the exercise of the Option plus the amount (if
any) of any withholding obligations

 



--------------------------------------------------------------------------------



 



      on the part of the Company. The proceeds of sale of Stock subject to the
Option are to be added to the general funds of the Company or to the shares of
the Stock held in its Treasury, and used for its corporate purposes as the Board
shall determine.     D.   Option Terms. The term of each Option shall not be
more than ten (10) years from the date of granting thereof or such shorter
period as is prescribed in the Award Agreement; provided that, in the case of a
Participant who owns more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company, a Parent or a Subsidiary, the term
of any Incentive Stock Option shall not be more than five (5) years from the
date of granting thereof or such shorter period as prescribed in the Award
Agreement. Within such limit, Options will be exercisable at such time or times,
and subject to such restrictions and conditions, as the Committee shall, in each
instance, approve, which need not be uniform for all Participants. The holder of
an Option shall have none of the rights of a shareholder with respect to the
shares subject to Option until such shares shall be issued to him or her upon
the exercise of his or her Option. Upon exercise of an Option, the Committee
shall withhold a sufficient number of shares to satisfy the Company’s minimum
required statutory withholding obligations for any taxes incurred as a result of
such exercise (based on the minimum statutory withholding rates for federal and
state tax purposes, including payroll taxes); provided that, in lieu of all or
part of such withholding, the Participant may pay an equivalent amount of cash
to the Company.     E.   Successive Option Grants. As determined by the
Committee, successive option grants may be made to any Participant under the
Plan.     F.   Additional Incentive Stock Option Requirements. The maximum
aggregate Fair Market Value (determined at the time an Option is granted) of the
Stock with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year (under all plans of the
Company, a Parent and a Subsidiary) shall not exceed $100,000. A Participant who
disposes of Stock acquired upon the exercise of an Incentive Stock Option either
(i) within two years after the date of grant of such

 



--------------------------------------------------------------------------------



 



      Incentive Stock Option or (ii) within one year after the transfer of such
shares to the Participant, shall notify the Company of such disposition and of
the amount realized upon such disposition.     G.   Deferral of Gain on a
Non-qualified Stock Option. In accordance with the terms of the applicable
non-qualified deferred compensation plan, if any, in which a Participant is
eligible to participate, a Participant may elect to defer any gain realized upon
the exercise of a Non-qualified Stock Option. The election to defer the gain
must be made in accordance with the applicable non-qualified deferred
compensation plan, if any.

7. Stock Appreciation Rights.

  A.   Grant Terms. The Committee may grant a Stock Appreciation Right
independent of an Option or in connection with an Option or a portion thereof. A
Stock Appreciation Right granted in connection with an Option or a portion
thereof shall cover the same shares of Stock covered by the Option, or a lesser
number as the Committee may determine. A Stock Appreciation Right shall be
subject to the same terms and conditions as an Option, and any additional
limitations set forth in this Section 7 or the Award Agreement.     B.  
Exercise Terms. The exercise price per share of Stock of a Stock Appreciation
Right shall be an amount determined by the Committee and shall not be less than
100% of Fair Market Value. A Stock Appreciation Right granted independent of an
Option shall entitle the Participant upon exercise to a payment from the Company
in an amount equal to the excess of the Fair Market Value on the exercise date
of a share of Stock over the exercise price per share, times the number of Stock
Appreciation Rights exercised. A Stock Appreciation Right granted in connection
with an Option shall entitle the Participant to surrender an unexercised Option
(or portion thereof) and to receive in exchange an amount equal to the excess of
the Fair Market Value on the exercise date of a share of Stock over the exercise
price per share for the Option, times the number of shares covered by the Option
(or portion thereof) which is surrendered. Payment may be made, in the
discretion of the Committee, in (i) Stock, (ii) cash or (iii) any combination of
Stock and cash. Cash shall be paid for fractional shares of Stock upon the
exercise of a Stock Appreciation Right.     C.   Limitations. The Committee may
impose such conditions upon the exercisability or transferability of Stock
Appreciation Rights as it determines in its sole discretion.

 



--------------------------------------------------------------------------------



 



8. Other Stock-Based Awards and Cash-Based Awards.
     The Committee may, in its sole discretion, grant Awards of Stock,
restricted Stock and other Awards that are valued in whole or in part by
reference to the Fair Market Value of Stock. These Awards shall collectively be
referred to herein as Other Stock-Based Awards. The Committee may also, in its
sole discretion, grant Cash-Based Awards, which shall have a value as may be
determined by the Committee. Other Stock-Based Awards shall be in such form, and
dependent on such conditions, as the Committee shall determine, including, but
not limited to, the right to receive one or more shares of Stock (or the
cash-equivalent thereof) upon the completion of a specified period of service,
the occurrence of an event or the attainment of performance objectives. Other
Stock-Based Awards and Cash-Based Awards may be granted with or in addition to
other Awards. Subject to the other terms of the Plan, Other Stock-Based Awards
and Cash-Based Awards may be granted to such Participants in such amounts and
upon such terms, and at any time and from time to time, as shall be determined
by the Committee and set forth in an Award Agreement.
9. Performance-Based Awards.
     To the extent applicable, the Committee may, in its sole and absolute
discretion, determine that certain Other Stock-Based Awards and/or Cash-Based
Awards should be subject to such requirements so that they are deductible by the
Company under Code Section 162(m). If the Committee so determines, such Awards
shall be considered Performance-Based Awards subject to the terms of this
Section 9, as provided in the Award Agreement. A Performance-Based Award shall
be granted by the Committee in a manner to satisfy the requirements of Code
Section 162(m) and the regulations thereunder. The performance measures to be
used for purposes of a Performance-Based Award shall be chosen by the Committee,
in its sole and absolute discretion, from among the following: earnings per
share of Stock; book value per share of Stock; net income (before or after
taxes); operating income; return on invested capital, assets or equity; cash
flow return on investments which equals net cash flows divided by owners’
equity; earnings before interest or taxes; gross revenues or revenue growth;
market share; expense management; improvements in capital structure; profit
margins; Stock price; total shareholder return; free cash flow; or working
capital. The performance measures may relate to the Company, a Parent, a
Subsidiary, or one or more units of such an entity.
     The Committee shall determine whether, with respect to a performance
period, the applicable performance goals have been met with respect to an Award
and, if they have, to so certify and ascertain the amount of the applicable
Performance-Based Award. The Committee shall have the discretion to adjust
Performance-Based Awards downward.

 



--------------------------------------------------------------------------------



 



     For calendar years beginning after the “reliance period” defined in Treas.
Reg. Section 1.162-27(f)(2) or any successor thereto with respect to the
Company, an Award shall be a Performance-Based Award only if the Committee
consists solely of two or more Outside Directors within the meaning of Treas.
Reg. Section 1.162-27(e)(3) or any successor thereto.
10. Nontransferability of Awards.
     Unless otherwise determined by the Committee and expressly set forth in an
Award Agreement, an Award granted under the Plan shall, by its terms, be
non-transferable otherwise than by will or the laws or descent and distribution
and an Award may be exercised, if applicable, during the lifetime of the
Participant thereof, only by the Participant or his or her guardian or legal
representative. Notwithstanding the above, the Committee may not provide in an
Award Agreement that an Incentive Stock Option is transferable.
11. Investment Purpose.
     Each Award under the Plan shall be awarded only on the condition that all
purchases of Stock thereunder shall be for investment purposes, and not with a
view to resale or distribution, except that the Committee may make such
provision with respect to Awards granted under this Plan as it deems necessary
or advisable for the release of such condition upon the registration with the
Securities and Exchange Commission of Stock subject to the Award, or upon the
happening of any other contingency warranting the release of such condition.
If deemed advisable by the Committee, the certificates evidencing the shares
acquired by the Participant pursuant to this Plan may bear a restrictive legend,
if appropriate, indicating that the shares have not been registered under said
Act and are subject to restrictions on the transfer thereof, which legend may be
in the following form (or such other form as the Company shall determine to be
proper), to-wit:
“The shares represented by this certificate have not been registered under the
Securities Act of 1933, but have been issued or transferred to the registered
owner pursuant to the exemption afforded by Section 4(2) of said Act. No
transfer or assignment of these shares by the registered owner shall be valid or
effective, and the issuer of these shares shall not be required to give any
effect to any transfer or attempted transfer of these shares, including without
limitation, a

 



--------------------------------------------------------------------------------



 



transfer by operation of law, unless (a) the issuer shall have received an
opinion of its counsel that the shares may be transferred without requirement of
registration under said Act, or (b) there shall have been delivered to the
issuer a `no-action’ letter from the staff of the Securities and Exchange
Commission, or (c) the shares are registered under said Act.”
In addition to the restrictions described above, the Participant may not sell,
pledge, transfer, donate, assign or otherwise dispose of (collectively,
“transfer”), whether voluntarily or by operation of law, any shares of Stock
acquired pursuant to the Plan except as provided in this Section 11.

  A.   Right of First Refusal.

  i.   If the Participant intends to transfer any shares of Stock pursuant to a
bona fide purchase offer of an offeror who has agreed to be bound by transfer
and buy/sell restrictions identical to those to which the Participant is subject
(“Offeror”), the Participant shall deliver to the Company a written notice
(“Notice”) of such intention to transfer such shares, setting forth in
reasonable detail: (i) the proposed price, (ii) the number of shares proposed to
be transferred, (iii) the other terms and conditions of the proposed transfer of
such shares, (iv) an offer to sell the shares to the Company as provided herein
and (v) the identity of the Offeror. The shares proposed to be transferred are
hereinafter referred to as the “Offered Shares.”     ii.   The Company may elect
to purchase all (but not less than all) of the Offered Shares at any time during
the thirty (30) day period following its receipt of the Notice. The Company
shall be entitled to purchase the Offered Shares from the Participant at the
same price and on the same terms and conditions as those pursuant to which the
Participant proposes to transfer the Offered Shares, as described in the Notice.
If the Company fails to respond to such offer within the 30-day period, it shall
be deemed to have rejected the offer.     iii.   Unless the Participant and the
Company otherwise agree, the

 



--------------------------------------------------------------------------------



 



      closing of the purchase of the Offered Shares shall take place at the
principal offices of the Company at 10:00 a.m. on the tenth day (or if such day
is not a business day on the next business day) after the expiration of the
30-day period. At the closing, the Participant shall tender the Offered Shares,
together with appropriate instruments of transfer endorsed to the Company, and
the Company shall tender a certified check, cashier’s check or a wire transfer
of immediately available funds in the amount of the purchase price therefore.  
  iv.   If the Offered Shares are not purchased by the Company pursuant to this
Section 11, the Participant shall be entitled to sell all of the Offered Shares
to the Offeror at the price and on the terms and conditions specified in the
Notice, provided that such sale is consummated within one-hundred twenty
(120) days from the date the Notice is delivered to the Company. For any sale of
shares after such one-hundred twenty (120) day period, the Participant shall
give a new notice which shall reinstate the rights of the Company set forth in
this Section 11 to purchase the Offered Shares.

  B.   Take-Along Rights. If an offeror desires to purchase all of the
outstanding shares of Stock and if the owners of at least 50% of the outstanding
shares desire to make such sale, the Participant agrees to sell all of his or
her shares to such offeror on the terms and conditions approved by the owners of
at least 50% of the outstanding shares.     C.   Effect of Prohibited Transfer.
If any transfer of shares is made or attempted by a Participant other than in
accordance with the terms of this Plan and the Award Agreement, the Company may
refuse for any purpose to recognize any transferee who receives shares and any
such transferee shall have no right to claim or retain any dividends on such
shares which were paid or become payable subsequent to the date on which the
prohibited transfer was made or attempted. In addition to any other legal or
equitable rights that it may have, the Company may enforce its rights by
specific performance to the extent permitted by law.

 



--------------------------------------------------------------------------------



 



  D.   Buy-Back Rights. If the Participant terminates employment for any reason,
the Participant must, upon request by the Committee, sell his or her shares of
Stock to the Company at a price equal to the Fair Market Value, as defined in
the Plan, of such shares of Stock on the date of such sale. The Company shall
exercise the buy-back right with respect to a Participant no later than twelve
(12) months after the date the Participant terminates employment.     E.  
Exceptions to Transfer Restrictions. Notwithstanding anything to the contrary in
this Plan and Award Agreement, the restrictions upon transfer set forth in this
Section 11 shall not apply to a transfer of shares of Stock by a Participant to
any of (i) the Participant’s heirs, executors, administrators or other personal
representative upon death of the Participant or (ii) the Participant’s spouse,
children or grandchildren, or a trust for their or the Participant’s benefit;
provided that, the restrictions on transfer in this Section 11 shall continue to
apply to the shares received by any such permitted transferee, including without
limitation that such permitted transferee shall not again transfer such shares
except in accordance with this Section 11.     F.   Termination of Transfer
Restrictions. The restrictions described in Sections 11(A) through 11(E) shall
apply except as provided otherwise in the Award Agreement and shall terminate on
the earlier of a Public Offering of shares of Stock or mutual agreement of the
parties to an Award Agreement.

12. Adjustments Upon Changes in Capitalization or Corporation Acquisitions.
     Notwithstanding any other provisions of the Plan, the Award Agreements may
contain such provisions as the Committee shall determine to be appropriate for
the adjustment of the number and class of shares subject to each outstanding
Award and the exercise prices, if applicable, in the event of changes in the
outstanding Stock by reason of stock dividends, recapitalization, mergers,
consolidations, split-ups, combinations or exchanges of shares and the like,
and, in the event of any such change in the outstanding Stock, the aggregate
number and class of shares available under the Plan and the maximum number of
shares as to which Awards may be granted to an individual shall be appropriately
adjusted by the Committee, whose determination shall be conclusive. In the event
the Company, a Parent or a Subsidiary enters into a transaction described in
Section 424(a) of the Code with any other corporation, the Committee may grant
options to employees or former employees of such corporation in substitution of
options previously granted to them upon such terms and conditions as shall be
necessary to qualify such grant as a substitution described in Section 424(a) of
the Code.
     In the event of a Change in Control, notwithstanding any other

 



--------------------------------------------------------------------------------



 



provisions of the Plan or an Award Agreement to the contrary, the Committee may,
in its sole discretion, provide for:
     (1) Accelerated vesting of any outstanding Awards that are otherwise
unexercisable or unvested as of a date selected by the Committee;
     (2) Issuance of substitute Awards to substantially preserve the terms of
any Awards previously granted under the Plan.
13. Amendment and Termination.
     The Board may at any time terminate the Plan, or make such modifications to
the Plan as it shall deem advisable; provided, however, that the Board may not,
without further approval by the holders of Stock, increase the maximum number of
shares as to which Awards may be granted under the Plan (except under the
anti-dilution provisions of Section 12), or change the class of employees to
whom Incentive Stock Options may be granted, or withdraw the authority to
administer the Plan from a committee whose members satisfy the requirements of
Section 5. No termination or amendment of the Plan may, without the consent of
the Participant to whom any Award shall theretofore have been granted, adversely
affect the rights of such Participant under such Award.
14. Effectiveness of the Plan.
     The Plan shall become effective upon adoption by the Board subject,
however, to its further approval by the shareholders of the Company given within
twelve (12) months of the date the Plan is adopted by the Board at a regular
meeting of the shareholders or at a special meeting duly called and held for
such purpose. Grants of Awards may be made prior to such shareholder approval
but all Award grants made prior to shareholder approval shall be subject to the
obtaining of such approval and if such approval is not obtained, such Awards
shall not be effective for any purpose.
15. Time of Granting of an Award. An Award grant under the Plan shall be deemed
to be made on the date on which the Committee, by formal action of its members
duly recorded in the records thereof, makes an Award to a Participant (but in no
event prior to the adoption of the Plan by the Board); provided that, such Award
is evidenced by a written Award Agreement duly executed on behalf of the Company
and on behalf of the Participant within a reasonable time after the date of the
Committee action.
16. Term of Plan.
     This Plan shall terminate ten (10) years after the date on which it is

 



--------------------------------------------------------------------------------



 



approved and adopted by the Board and no Award shall be granted hereunder after
the expiration of such ten-year period. Awards outstanding at the termination of
the Plan shall continue in accordance with their terms and shall not be affected
by such termination.
17. No Right To Continued Employment.
     Nothing in the Plan or in any Award granted pursuant to the Plan shall
confer on any individual any right to continue in the employ of the Company or
interfere in any way with the right of the Company to terminate his or her
employment at any time.
18. Choice of Law.
     The Plan shall be governed by and construed in accordance with the laws of
the State of Delaware without regard to conflicts of law.
* * *
     The foregoing Plan was approved and adopted by the Board on April 14, 2005.
It was amended by the shareholders as to the number of authorized shares set
forth in Item 3 on May 20, 2008.

 